Citation Nr: 0214220	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-09 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to the payment of educational benefits under 
Chapter 30, Title 38, United States Code for an 
apprenticeship program accomplished through the Southern 
Connecticut District, Roofers, Waterproofers & Allied Workers 
Local 12 Joint Apprenticeship Training Council (J.A.T.C.), 
from August 1995 to December 1998.


INTRODUCTION

The veteran served on active duty from September 1991 to 
September 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 determination by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) that the veteran was not entitled to VA 
Chapter 30 educational benefits for an apprenticeship program 
accomplished through the Southern Connecticut District, 
Roofers, Waterproofers & Allied Workers Local 12 J.A.T.C., 
from August 1995 to December 1998.  


FINDINGS OF FACT

1.  The veteran's application for Chapter 30 education 
benefits (VA Form 22-1990) for an apprenticeship program was 
received on May 10, 2001.

2.  Evidence received in May 2001, including an enrollment 
certification, reflects that in August 1995 veteran enrolled 
in an apprenticeship program accomplished through the 
Southern Connecticut District, Roofers, Waterproofers & 
Allied Workers Local 12 J.A.T.C., and that he completed the 
program in December 1998.


CONCLUSION OF LAW

The requirements for a retroactive award of educational 
benefits under Chapter 30, Title 38, United States Code, for 
an apprenticeship program accomplished through the Southern 
Connecticut District, Roofers, Waterproofers & Allied Workers 
Local 12 J.A.T.C., from August 1995 to December 1998, have 
not been met.  38 C.F.R. § 21.7131(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled retroactive 
educational benefits under Chapter 30, Title 38, United 
States Code for an apprenticeship program accomplished 
through the Southern Connecticut District, Roofers, 
Waterproofers & Allied Workers Local 12 J.A.T.C., from August 
1995 to December 1998.  Initially, the Board notes that on 
November 9, 2000, the President approved the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, which made several amendments to the law governing 
certain VA claims, to include redefining VA's duty-to-assist 
and notification obligations.  

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  As well, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 30). 

In any event, the record reflects that the veteran was 
provided with a Statement of the Case in December 2001 which 
provided adequate notification of the information and 
evidence necessary to substantiate this claim.  The Board 
also notes that evidence necessary for fair adjudication of 
this particular claim is of record.  As such, the Board finds 
the duty to assist the veteran, regardless of the 
applicability of VCAA, has been met.

A review of the record reflects that on May 10, 2001 the RO 
received an application for Chapter 30 education benefits.  
An unsigned enrollment certification (unsigned by a 
certifying official) also received at that time reflects that 
in August 1995 the veteran enrolled in an apprenticeship 
program through the Southern Connecticut District, Roofers, 
Waterproofers & Allied Workers Local 12 J.A.T.C., and 
completed the program in December 1998.  A May 2001 letter 
from Connecticut District, Roofers, Waterproofers & Allied 
Workers Local 12 J.A.T.C. confirms that the veteran started 
an apprenticeship in August 1995 and successfully completed 
it in December 1998.  

The RO ultimately denied the veteran's claim, indicating that 
it could not pay educational benefits since his application 
for benefits was received more than one year after the 
apprenticeship ended.  

Applicable regulations governing the payment of Chapter 30 
educational benefits prohibit an award for any period earlier 
than one year prior to the date of the receipt of the 
application or enrollment certification, whichever is later.  
Specifically, the date on which an award of educational 
assistance benefits commences is the latest of the following 
dates: (1) the date the educational institution certifies the 
enrollment; (2) the date one year before the VA receives the 
veteran's application or enrollment certification, whichever 
is later; (3) the effective date of the approval of the 
course, or one year before the date VA receives the approval 
notice, whichever is later.  38 C.F.R. § 21.7131(a) (2001).

The veteran has contended that when he only found out in May 
2001 that he could receive education benefits for the 
apprenticeship program he had previously completed, and that 
he was told upon his discharge from the military that he had 
ten years to use the education benefits he had invested in 
while in service.  As such, he essentially argues that 
fairness dictates that he should be awarded Chapter 30 
educational benefits retroactively.  

Indeed, the Board notes that generally, and as pointed out by 
the veteran, the governing legal criteria provides a ten-year 
period of eligibility during which an individual may use his 
entitlement to Chapter 30 educational assistance benefits; 
and this period begins on the date of the veteran's last 
discharge from active duty.  38 U.S.C.A. § 3031(a) (West 1991 
& Supp. 2001); 38 C.F.R. § 21.7050(a) (2001).  However, as 
noted above, the applicable regulation provides certain 
restrictions as to when retroactive payments can be made for 
programs of education started and/or completed prior to the 
receipt of the application and/or enrollment certification.   

While sympathetic to the veteran's contentions, the Board 
notes that it is bound by the applicable law and regulations 
when determining claims for VA benefits.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2001).  These regulations 
provide, in this case, that said benefits are only available 
during the year prior to the receipt veteran's application 
for benefits or the institution's certification of 
enrollment, whichever is later. 38 C.F.R. § 21.7131(a) 
(2001).  Here, since the application and (incomplete) 
enrollment certification were received by the RO in May 2001, 
the periods of enrollment from August 1995 to December 1998, 
are not subject to retroactive payment of benefits.  The 
regulations provide no exceptions to the commencement date 
limitations that apply to this case.  Therefore, the Board 
finds that entitlement to educational benefits for the 
completed apprenticeship program discussed above is precluded 
by law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).


ORDER

Entitlement to a retroactive award of educational benefits 
under Chapter 30, Title 38, United States Code, for the 
enrollment period from August 1995, to December 1998, is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

